


Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Jeffrey
W. Kip (“Executive”) and IAC/InterActiveCorp, a Delaware corporation (the
“Company”), and is effective as of March 20, 2012 (the “Effective Date”).

 

WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

 

1A.          EMPLOYMENT.  During the Term (as defined below), the Company shall
employ Executive, and Executive shall be employed, as the Company’s Executive
Vice President and Chief Financial Officer.  During Executive’s employment with
the Company, Executive shall do and perform all services and acts necessary or
advisable to fulfill the duties and responsibilities as are commensurate and
consistent with Executive’s position and shall render such services on the terms
set forth herein.  During Executive’s employment with the Company, Executive
shall report directly to the Chief Executive Officer of the Company or such
person as may from time to time be designated by the Company (hereinafter
referred to as the “Reporting Officer”).  Executive shall have such powers and
duties with respect to the Company as may reasonably be assigned to Executive by
the Reporting Officer, to the extent consistent with Executive’s position. 
Executive agrees to devote all of Executive’s working time, attention and
efforts to the Company and to perform the duties of Executive’s position in
accordance with the Company’s policies as in effect from time to time.   
Executive’s principal place of employment shall be at the Company’s offices
located in New York, New York.

 

2A.          TERM.  The term of this Agreement shall commence on the Effective
Date and shall continue for a period of one (1) year.  This Agreement shall
automatically be renewed for successive one-year periods in perpetuity unless
one party hereto provides written notice to the other, at least ninety (90) days
prior to the end of the then current one-year employment period, that it elects
not to extend this Agreement, which notice shall be irrevocable (any such
notice, a “Non-Renewal Notice”).  The period beginning on the date hereof and
ending on the first anniversary hereof or, if the Agreement is renewed pursuant
to the prior sentence, the last day of the last one-year renewal period, shall
be referred to hereinafter as the “Term.”

 

Notwithstanding anything to the contrary in this Section 2A, Executive’s
employment hereunder may be terminated in accordance with the provisions of
Section 1 of the Standard Terms and Conditions attached hereto.

 

3A.          COMPENSATION.

 

(a)           BASE SALARY.  During the period that Executive is employed with
the Company hereunder, the Company shall pay Executive an annual base salary of
$575,000 (the “Base Salary”), payable in equal biweekly installments (or, if
different, in accordance with the Company’s payroll practice as in effect from
time to time).  The Base Salary may be increased from time to time in the
discretion of the Compensation and Human Resources Committee of the

 

--------------------------------------------------------------------------------


 

Company (the “Compensation Committee”). For all purposes under this Agreement,
the term “Base Salary” shall refer to the Base Salary as in effect from time to
time.

 

(b)           DISCRETIONARY BONUS.  During the period that Executive is employed
with the Company hereunder, Executive shall be eligible to receive discretionary
annual bonuses.

 

(c)           GRANT OF IAC EQUITY AWARDS.   On the Effective Date, Executive
shall be granted, under and subject to the provisions of IAC’s 2008 Stock &
Annual Incentive Plan (the “2008 Plan”), (i) an award of 20,000 IAC Restricted
Stock Units (the “RSU Award”), (ii) an award of 150,000 options to purchase
shares of common stock of IAC with an exercise price equal to the fair market
value on the grant date (the “FMV Stock Option Award”) and (iii) an award of
50,000 options to purchase shares of common stock of IAC with an exercise price
equal to the greater of (x) the fair market value on the grant date and
(y) $60.00 (the “Premium Stock Option Award”).  The actual vesting and other
terms and conditions of  the RSU Award, the FMV Stock Option Award  and the
Premium Option Award will be governed by the award notices and related terms and
conditions attached as Exhibit A and the 2008 Plan.  Executive shall remain
eligible for future equity grants during the Term of his employment with the
Company.

 

(d)          BENEFITS.  From the Effective Date through the date of termination
of Executive’s employment with the Company for any reason, Executive shall be
entitled to participate in any welfare, health and life insurance, pension
benefit and incentive programs as may be adopted from time to time by the
Company on the same basis as that provided to similarly situated employees of
the Company.  Without limiting the generality of the foregoing, Executive shall
be entitled to the following benefits:

 

(i)            Reimbursement for Business Expenses.  During the period that
Executive is employed with the Company hereunder, the Company shall reimburse
Executive for all reasonable, necessary and documented expenses incurred by
Executive in performing Executive’s duties for the Company, on the same basis as
similarly situated employees generally and in accordance with the Company’s
policies as in effect from time to time; and

 

(ii)           Vacation.  During the period that Executive is employed with the
Company hereunder, Executive shall be entitled to paid vacation each year, in
accordance with the plans, policies, programs and practices of the Company
applicable to similarly situated employees of the Company generally.

 

4A.          NOTICES.  All notices and other communications under this Agreement
shall be in writing and shall be given by first-class mail, certified or
registered with return receipt requested, or by hand delivery, or by overnight
delivery by a nationally recognized carrier, in each case to the applicable
address set forth below, and any such notice is deemed effectively given when
received by the recipient (or if receipt is refused by the recipient, when so
refused):

 

If to the Company:

 

c/o IAC/InterActiveCorp

 

 

555 West 18th Street, 6th Floor

 

 

New York, NY 10011

 

 

Attention: General Counsel

 

2

--------------------------------------------------------------------------------


 

If to Executive:

 

At the most recent address for Executive on file at the Company.

 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

 

5A.          GOVERNING LAW; JURISDICTION.  This Agreement and the legal
relations thus created between the parties hereto (including, without
limitation, any dispute arising out of or related to this Agreement) shall be
governed by and construed under and in accordance with the internal laws of the
State of New York without reference to its principles of conflicts of laws.  Any
such dispute will be heard exclusively and determined before an appropriate
federal court located in the State of New York in New York County, or, if not
maintainable therein, then in an appropriate New York state court located in New
York County, and each party hereto submits itself and its property to the
exclusive jurisdiction of the foregoing courts with respect to such disputes. 
The parties hereto acknowledge and agree that this Agreement was executed and
delivered in the State of New York, that the Company is headquartered in New
York City and that, in the course of performing duties hereunder for the
Company, Executive shall have multiple contacts with the business and operations
of the Company, as well as other businesses and operations in the State of New
York, and that for those and other reasons this Agreement and the undertakings
of the parties hereunder bear a reasonable relation to the State of New York. 
Each party hereto (i) agrees that service of process may be made by mailing a
copy of any relevant document to the address of the party set forth above,
(ii) waives to the fullest extent permitted by law any objection which it may
now or hereafter have to the courts referred to above on the grounds of
inconvenient forum or otherwise as regards any dispute between the parties
hereto arising out of or related to this Agreement, (iii) waives to the fullest
extent permitted by law any objection which it may now or hereafter have to the
laying of venue in the courts referred to above as regards any dispute between
the parties hereto arising out of or related to this Agreement and (iv) agrees
that a judgment or order of any court referred to above in connection with any
dispute between the parties hereto arising out of or related to this Agreement
is conclusive and binding on it and may be enforced against it in the courts of
any other jurisdiction.

 

6A.          COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

7A.          STANDARD TERMS AND CONDITIONS.  Executive expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement.  References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.

 

[The Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement on February 7, 2012.

 

 

IAC/INTERACTIVECORP

 

 

 

 

 

/s/ Gregg Winiarski

 

By:

Gregg Winiarski

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

/s/ Jeffrey W. Kip

 

JEFFREY W. KIP

 

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS

 

1.             TERMINATION OF EXECUTIVE’S EMPLOYMENT.

 

(a)           DEATH.  In the event Executive’s employment hereunder is
terminated by reason of Executive’s death, the Company shall pay Executive’s
designated beneficiary or beneficiaries, within thirty (30) days of Executive’s
death in a lump sum in cash, (i) Executive’s Base Salary through the end of the
month in which death occurs and (ii) any other Accrued Obligations (as defined
in paragraph 1(f) below).

 

(b)           DISABILITY.  If, as a result of Executive’s incapacity due to
physical or mental illness (“Disability”), Executive shall have been absent from
the full-time performance of Executive’s duties with the Company for a period of
four (4) consecutive months and, within thirty (30) days after written notice is
provided to Executive by the Company (in accordance with Section 4A hereof),
Executive shall not have returned to the full-time performance of Executive’s
duties, Executive’s employment under this Agreement may be terminated by the
Company for Disability.  During any period prior to such termination during
which Executive is absent from the full-time performance of Executive’s duties
with the Company due to Disability, the Company shall continue to pay
Executive’s Base Salary at the rate in effect at the commencement of such period
of Disability, offset by any amounts payable to Executive under any disability
insurance plan or policy provided by the Company.  Upon termination of
Executive’s employment due to Disability, the Company shall pay Executive within
thirty (30) days of such termination (i) Executive’s Base Salary through the end
of the month in which termination occurs in a lump sum in cash, offset by any
amounts payable to Executive under any disability insurance plan or policy
provided by the Company; and (ii) any other Accrued Obligations (as defined in
paragraph 1(f) below).

 

(c)           TERMINATION FOR CAUSE.  Upon the termination of Executive’s
employment by the Company for Cause (as defined below), the Company shall have
no further obligation hereunder, except for the payment of any Accrued
Obligations (as defined in paragraph 1(f) below).  As used herein, “Cause” shall
mean:  (i) the plea of guilty or nolo contendere to, or conviction for, the
commission of a felony offense by Executive; provided, however, that after
indictment, the Company may suspend Executive from the rendition of services,
but without limiting or modifying in any other way the Company’s obligations
under this Agreement; provided, further, that Executive’s employment shall be
immediately reinstated if the indictment is dismissed or otherwise dropped and
there is not otherwise grounds to terminate Executive’s employment for Cause;
(ii) a material breach by Executive of a fiduciary duty owed to the Company;
provided that the Reporting Officer determines, in his/her good faith
discretion, that such material breach undermines his/her confidence in
Executive’s fitness to continue in his position, as evidenced in writing from
the Reporting Officer (it being understood that the determination as to whether
such material breach occurred is not in the good faith discretion of the
Reporting Officer); (iii) a material breach by Executive of any of the covenants
made by Executive in Section 2 hereof; (iv) Executive’s continued willful or
gross neglect of the material duties required by this Agreement; or (v) a
knowing and material violation by Executive of any material Company policy
pertaining to ethics, wrongdoing or conflicts of interest;

 

--------------------------------------------------------------------------------


 

provided, that in the case of conduct described in clauses (iii), (iv) or
(v) above which is capable of being cured, Executive shall have a period of ten
(10) days after Executive is provided with written notice thereof in which to
cure.

 

(d)           TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR
CAUSE OR RESIGNATION BY EXECUTIVE FOR GOOD REASON.  If Executive’s employment
hereunder is terminated prior to the expiration of the Term by the Company for
any reason other than Executive’s death or Disability or for Cause or if
Executive resigns for Good Reason (as defined below) prior to the expiration of
the Term, then

 

(i)            the Company shall continue to pay to Executive the Base Salary
for twelve (12) months from the date of such termination or resignation (the
“Severance Period”), payable in equal biweekly installments (or otherwise based
on the Company’s payroll practice as in effect from time to time) over the
course of such twelve (12) months;

 

(ii)           the Company shall pay Executive within thirty (30) days of the
date of such termination in a lump sum in cash any Accrued Obligations (as
defined in paragraph 1(f) below); and

 

(iii)          if such termination of employment occurs before the first
anniversary of the Effective Date, then the RSU Award shall accelerate and vest
as of the date of termination of employment.

 

The payment to Executive of the severance benefits described in this
Section 1(d) (including any accelerated vesting) shall be subject to Executive’s
execution and non-revocation within thirty (30) days following the date of
termination of Executive’s employment with the Company of a general release of
the Company and its affiliates, in a form substantially similar to that used for
similarly situated executives of the Company and its affiliates (the “Release”)
and Executive’s compliance with the restrictive covenants set forth in Section 2
hereof.  Executive acknowledges and agrees that the severance benefits described
in this Section 1(d) constitute good and valuable consideration for such
release.  In the event that Executive does not execute and deliver the Release
within thirty days following the date of termination of employment, or in the
event that Executive revokes the Release, the Company may require Executive to
repay any amounts or benefits previously paid or provided to him pursuant to
Section 1(d) (other than the Accrued Obligations) and the Company shall cease
making additional payments or providing additional benefits pursuant to
Section 1(d).

 

For purposes of this Agreement, “Good Reason” shall mean actions taken by the
Company resulting in a material negative change in the employment relationship. 
For these purposes, a “material negative change in the employment relationship”
shall include the occurrence of any of the following without Executive’s prior
written consent:  (A) a material diminution in the authorities, duties or
responsibilities of the person to whom the Executive is required to report,
(B) the material reduction in Executive’s title, duties or level of
responsibilities as of the Effective Date, excluding for this purpose any such
reduction that is an isolated and inadvertent action not taken in bad faith or
that is authorized pursuant to this Agreement, but including any circumstances
under which the Company is no longer publicly traded and is controlled by
another company, (C) any material reduction in Executive’s Base

 

2

--------------------------------------------------------------------------------


 

Salary, (D) the relocation of Executive’s principal place of employment outside
of the metropolitan area of Executive’s principal place of employment as of the
Effective Date or (E) any other action or inaction that constitutes a material
breach bythe Company of the Agreement, provided that in no event shall
Executive’s resignation be for “Good Reason” unless (x) an event or circumstance
constituting “Good Reason” shall have occurred and Executive provides the
Company with written notice thereof within thirty (30) days after Executive has
knowledge of the occurrence or existence of such event or circumstance, which
notice specifically identifies the event or circumstance that Executive believes
constitutes Good Reason, (y) the Company fails to correct the circumstance or
event so identified within thirty (30) days after the receipt of such notice,
and (z) Executive resigns within ninety (90) days after the date of delivery of
the notice referred to in clause (x) above.

 

(e)           OFFSET.  If Executive obtains other employment during the
Severance Period, the amount of any such remaining payments or benefits to be
provided to Executive shall be reduced by the amount of compensation and
benefits earned by Executive from such other employment through the end of such
period.  For purposes of this Section 1(e), Executive shall have an obligation
to inform the Company regarding Executive’s employment status during the
Severance Period.

 

(f)            ACCRUED OBLIGATIONS.  As used in this Agreement, “Accrued
Obligations” shall mean the sum of (i) any portion of Executive’s accrued but
unpaid Base Salary through the date of death or termination of employment for
any reason, as the case may be; (ii) any compensation previously earned but
deferred by Executive (together with any interest or earnings thereon) that has
not yet been paid and that is not otherwise to be paid at a later date pursuant
to the executive deferred compensation plan of the Company, if any, and
(iii) any reimbursements that Executive is entitled to receive under
Section 3A(d)(i) of the Agreement.

 

(g)           NOTICE OF NON-RENEWAL.  If the Company delivers a Non-Renewal
Notice to Executive then, provided Executive’s employment hereunder continues
through the expiration date then in effect, effective as of such expiration date
the Company and Executive shall have the same rights and obligations hereunder
as they would if the Company had terminated Executive’s employment hereunder
prior to the end of the Term for any reason other than Executive’s death,
Disability or Cause.  Notwithstanding the foregoing, in no event shall the
delivery of a Non-Renewal Notice by Executive to the Company in and of itself be
deemed to be a resignation by Executive for Good Reason.

 

2.                                       CONFIDENTIAL INFORMATION;
NON-COMPETITION; NON-SOLICITATION; AND PROPRIETARY RIGHTS.

 

(a)           CONFIDENTIALITY.  Executive acknowledges that, while employed by
the Company, Executive will occupy a position of trust and confidence.  The
Company, its subsidiaries and affiliates shall provide Executive with
“Confidential Information” as referred to below.  Executive shall not, except as
may be required to perform Executive’s duties hereunder or as required by
applicable law, without limitation in time, communicate, divulge, disseminate,
disclose to others or otherwise use, whether directly or indirectly, any
Confidential Information regarding the Company or any of its subsidiaries or
affiliates.

 

3

--------------------------------------------------------------------------------

 

“Confidential Information” shall mean information about the Company or any of
its subsidiaries or affiliates, and their respective businesses, employees,
consultants, contractors, clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates for financial reporting
purposes or otherwise generally made available to the public (other than by
Executive’s breach of the terms hereof) and that was learned or developed by
Executive in the course of employment by the Company or any of its subsidiaries
or affiliates, including (without limitation) any proprietary knowledge, trade
secrets, data, formulae, information and client and customer lists and all
papers, resumes, and records (including computer records) of the documents
containing such Confidential Information.  Executive acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company and its subsidiaries or affiliates, and that such information gives
the Company and its subsidiaries or affiliates a competitive advantage. 
Executive agrees to deliver or return to the Company, at the Company’s request
at any time or upon termination or expiration of Executive’s employment or as
soon thereafter as possible, all documents, computer tapes and disks, records,
lists, data, drawings, prints, notes and written information (and all copies
thereof) furnished by the Company and its subsidiaries or affiliates or prepared
by Executive in the course of Executive’s employment by the Company and its
subsidiaries or affiliates.  As used in this Agreement, “subsidiaries” and
“affiliates” shall mean any company controlled by, controlling or under common
control with the Company.

 

(b)           NON-COMPETITION.  In consideration of this Agreement, and for
other good and valuable consideration provided hereunder, the receipt and
sufficiency of which are hereby acknowledged by Executive, Executive hereby
agrees and covenants that, during Executive’s employment hereunder and for a
period of twelve (12) months thereafter (the “Restricted Period”), Executive
shall not, without the prior written consent of the Company, directly or
indirectly, engage in or become associated with a Competitive Activity.  For
purposes of this Section 2(b),  (i) a “Competitive Activity” means any business
or other endeavor involving products or services that are the same or similar to
products or services (the “Company Products or Services”) that any business of
the Company is engaged in providing as of the date hereof or at any time during
the Term, provided such business or endeavor is in the United States, or in any
foreign jurisdiction in which the Company provides, or has provided during the
Term, the relevant Company Products or Services, and (ii) Executive shall be
considered to have become “associated with a Competitive Activity” if Executive
becomes directly or indirectly involved as an owner, principal, employee,
officer, director, independent contractor, representative, stockholder,
financial backer, agent, partner, member, advisor, lender, consultant or in any
other individual or representative capacity with any individual, partnership,
corporation or other organization that is engaged in a Competitive Activity.

 

Notwithstanding anything else in this Section 2(b), (i) Executive may become
employed by a partnership, corporation or other organization that is engaged in
a Competitive Activity so long as Executive has no direct or indirect
responsibilities or involvement in the Competitive Activity, (ii) Executive may
own, for investment purposes only, up to five percent (5%) of the outstanding
capital stock of any publicly-traded corporation engaged in a Competitive
Activity if the stock of such corporation is either listed on a national stock
exchange or on the NASDAQ National Market System and if Executive is not
otherwise affiliated with such corporation, (iii) if Executive’s employment
hereunder is terminated by the Company for any reason other than Executive’s
death, Disability or Cause, or by Executive for Good Reason, then the
restrictions

 

4

--------------------------------------------------------------------------------


 

contained in this Section 2(b) shall lapse, and (iv) Executive shall only be
subject to the restrictions contained in this Section 2(b) to the extent the
activity that would otherwise be prohibited by this section poses a reasonable
competitive threat to the Company, which determination shall be made by the
Company in good faith.

 

(c)           NON-SOLICITATION OF EMPLOYEES.  Executive recognizes that he will
possess Confidential Information about other employees, consultants and
contractors of the Company and its subsidiaries or affiliates relating to their
education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with suppliers to and customers of the Company and
its subsidiaries or affiliates.  Executive recognizes that the information he
will possess about these other employees, consultants and contractors is not
generally known, is of substantial value to the Company and its subsidiaries or
affiliates in developing their respective businesses and in securing and
retaining customers, and will be acquired by Executive because of Executive’s
business position with the Company.  Executive agrees that, during Executive’s
employment hereunder and for a period of eighteen (18) months thereafter,
Executive will not, directly or indirectly, solicit or recruit any employee of
the Company or any of its subsidiaries or affiliates (or any individual who was
an employee of the Company or any of its subsidiaries or affiliates at any time
during the six (6) months prior to such act of hiring, solicitation or
recruitment) for the purpose of being employed by Executive or by any business,
individual, partnership, firm, corporation or other entity on whose behalf
Executive is acting as an agent, representative or employee and that Executive
will not convey any such Confidential Information or trade secrets about
employees of the Company or any of its subsidiaries or affiliates to any other
person except within the scope of Executive’s duties hereunder.  Notwithstanding
the foregoing, Executive is not precluded from soliciting any individual who
(i) initiates discussions regarding employment on his or her own, (ii) responds
to any public advertisement or general solicitation or (iii) has been terminated
by the Company prior to the solicitation.

 

(d)           NON-SOLICITATION OF BUSINESS PARTNERS.  During Executive’s
employment hereunder, and for a period of twelve (12) months thereafter,
Executive shall not, without the prior written consent of the Company, persuade
or encourage any business partners or business affiliates of  the Company or any
of its subsidiaries or affiliates to cease doing business with the Company or
any of its subsidiaries or affiliates or to engage in any business competitive
with the Company or its subsidiaries or affiliates.

 

(e)           PROPRIETARY RIGHTS; ASSIGNMENT.  All Employee Developments
(defined below) shall be considered works made for hire by Executive for the
Company or, as applicable, its subsidiaries or affiliates, and Executive agrees
that all rights of any kind in any Employee Developments belong exclusively to
the Company.  In order to permit the Company to exploit such Employee
Developments, Executive shall promptly and fully report all such Employee
Developments to the Company.  Except in furtherance of his obligations as an
employee of the Company, Executive shall not use or reproduce any portion of any
record associated with any Employee Development without prior written consent of
the Company or, as applicable, its subsidiaries or affiliates.  Executive agrees
that in the event actions of Executive are required to ensure that such rights
belong to the Company under applicable law, Executive will cooperate and take
whatever such actions are reasonably requested by the Company, whether during or
after the Term, and without the need for separate or additional compensation.

 

5

--------------------------------------------------------------------------------


 

“Employee Developments” means any idea, know-how, discovery, invention, design,
method, technique, improvement, enhancement, development, computer program,
machine, algorithm or other work of authorship, whether developed, conceived or
reduced to practice during or following the period of employment, that:
(i) concerns or relates to the actual or anticipated business, research or
development activities, or operations of the Company or any of its subsidiaries
or affiliates, (ii) results from or is suggested by any undertaking assigned to
Executive or work performed by Executive for or on behalf of the Company or any
of its subsidiaries or affiliates, whether created alone or with others, during
or after working hours, or (iii) uses, incorporates or is based on Company
equipment, supplies, facilities, trade secrets or inventions of any form or
type.  All Confidential Information and all Employee Developments are and shall
remain the sole property of the Company or any of its subsidiaries or
affiliates.  Executive shall acquire no proprietary interest in any Confidential
Information or Employee Developments developed or acquired during the Term.  To
the extent Executive may, by operation of law or otherwise, acquire any right,
title or interest in or to any Confidential Information or Employee Development,
Executive hereby assigns and covenants to assign to the Company all such
proprietary rights without the need for a separate writing or additional
compensation.  Executive shall, both during and after the Term, upon the
Company’s request, promptly execute, acknowledge, and deliver to the Company all
such assignments, confirmations of assignment, certificates, and instruments,
and shall promptly perform such other acts, as the Company may from time to time
in its discretion deem necessary or desirable to evidence, establish, maintain,
perfect, enforce or defend the Company’s rights in Confidential Information and
Employee Developments.

 

(f)            COMPLIANCE WITH POLICIES AND PROCEDURES.  During the period that
Executive is employed with the Company hereunder, Executive shall adhere to the
policies and standards of professionalism set forth in the policies and
procedures of the Company and IAC as they may exist from time to time.

 

(g)           SURVIVAL OF PROVISIONS.  The obligations contained in this
Section 2 shall, to the extent provided in this Section 2, survive the
termination or expiration of Executive’s employment with the Company and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Agreement.  If it is determined by a court of competent jurisdiction
that any restriction in this Section 2 is excessive in duration or scope or is
unreasonable or unenforceable under applicable law, it is the intention of the
parties that such restriction may be modified or amended by the court to render
it enforceable to the maximum extent permitted by applicable law.

 

3.             TERMINATION OF PRIOR AGREEMENTS.  This Agreement constitutes the
entire agreement between the parties and, as of the Effective Date, terminates
and supersedes any and all prior agreements and understandings (whether written
or oral) between the parties with respect to the subject matter of this
Agreement.  Executive acknowledges and agrees that neither the Company nor
anyone acting on its behalf has made, and is not making, and in executing this
Agreement, Executive has not relied upon, any representations, promises or
inducements except to the extent the same is expressly set forth in this
Agreement.  Executive hereby represents and warrants to the Company that
Executive is not party to any contract, understanding, agreement or policy,
whether or not written, with Executive’s most-recent employer before the Company
(the “Previous Employer”) or otherwise, that would be breached by Executive’s
entering into, or

 

6

--------------------------------------------------------------------------------


 

performing services under, this Agreement.  Executive further represents that,
prior to the Effective Date, (i) he has disclosed in writing to the Company all
material existing, pending or threatened claims against him, if any, as a result
of his employment with the Previous Employer or his membership on any boards of
directors and (ii) no breach by Executive of any of his covenants in Section 2
of the Standard Terms and Conditions of the Previous Employment Agreement has
occurred.

 

4.             ASSIGNMENT; SUCCESSORS.  This Agreement is personal in its nature
and none of the parties hereto shall, without the consent of the others, assign
or transfer this Agreement or any rights or obligations hereunder; provided,
that the Company may assign this Agreement to, or allow any of its obligations
to be fulfilled by, or take actions through, any affiliate of the Company and,
in the event of the merger, consolidation, transfer, or sale of all or
substantially all of the assets of the Company (a “Transaction”) with or to any
other individual or entity, this Agreement shall, subject to the provisions
hereof, be binding upon and inure to the benefit of such successor and such
successor shall discharge and perform all the promises, covenants, duties, and
obligations of the Company hereunder, and in the event of any such assignment or
Transaction, all references herein to the “Company” shall refer to the Company’s
assignee or successor hereunder.

 

5.             WITHHOLDING.  The Company shall make such deductions and withhold
such amounts from each payment and benefit made or provided to Executive
hereunder, as may be required from time to time by applicable law, governmental
regulation or order.

 

6.             SECTION 409A OF THE INTERNAL REVENUE CODE.

 

(a)           This Agreement is not intended to constitute a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the rules and regulations issued
thereunder (“Section 409A”).  It is intended that any amounts payable under this
Agreement and the Company’s and Executive’s exercise of authority or discretion
hereunder shall comply with and avoid the imputation of any tax, penalty or
interest under Section 409A of the Code.  This Agreement shall be construed and
interpreted consistent with that intent.

 

(b)           For purposes of this Agreement, a “Separation from Service” occurs
when Executive dies, retires or otherwise has a termination of employment with
the Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.

 

(c)           If Executive is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of Executive’s Separation
from Service, Executive shall not be entitled to any payment or benefit pursuant
to clause (i) of Section 1(d) until the earlier of (i) the date which is six
(6) months after his or her Separation from Service for any reason other than
death, or (ii) the date of Executive’s death.  The provisions of this paragraph
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Section 409A.  Any amounts otherwise
payable to Executive upon or in the six (6) month period following Executive’s
Separation from Service that are not so paid by reason of this
Section 6(b) shall be paid (without interest) as soon as practicable after the
date that is six (6) months after

 

7

--------------------------------------------------------------------------------


 

Executive’s Separation from Service (or, if earlier, as soon as practicable
after the date of Executive’s death).

 

(d)           To the extent that any reimbursement pursuant to this Agreement is
taxable to Executive, Executive shall provide the Company with documentation of
the related expenses promptly so as to facilitate the timing of the
reimbursement payment contemplated by this paragraph, and any reimbursement
payment due to Executive pursuant to such provision shall be paid to Executive
on or before the last day of Executive’s taxable year following the taxable year
in which the related expense was incurred.  Such reimbursement obligations
pursuant to this Agreement are not subject to liquidation or exchange for
another benefit and the amount of such benefits that Executive receives in one
taxable year shall not affect the amount of such benefits that Executive
receives in any other taxable year.

 

(e)           In no event shall the Company be required to pay Executive any
“gross-up” or other payment with respect to any taxes or penalties imposed under
Section 409A with respect to any benefit paid to Executive hereunder.  The
Company agrees to take any reasonable steps requested by Executive to avoid
adverse tax consequences to Executive as a result of any benefit to Executive
hereunder being subject to Section 409A, provided that Executive shall, if
requested, reimburse the Company for any incremental costs (other than
incidental costs) associated with taking such steps.  All payments to be made
upon a termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A.

 

7.             HEADING REFERENCES.  Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.  References to “this Agreement” or
the use of the term “hereof” shall refer to these Standard Terms and Conditions
and the Employment Agreement attached hereto, taken as a whole.

 

8.             REMEDIES FOR BREACH.  Executive expressly agrees and understands
that Executive will notify the Company in writing of any alleged breach of this
Agreement by the Company, and the Company will have thirty (30) days from
receipt of Executive’s notice to cure any such breach.  Executive expressly
agrees and understands that in the event of any termination of Executive’s
employment by the Company during the Term, the Company’s contractual obligations
to Executive shall be fulfilled through compliance with its obligations under
Section 1 of the Standard Terms and Conditions.

 

Executive expressly agrees and understands that the remedy at law for any breach
by Executive of Section 2 of the Standard Terms and Conditions will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms.  Accordingly, it is acknowledged that, upon
Executive’s violation of any provision of such Section 2, the Company shall be
entitled to obtain from any court of competent jurisdiction immediate injunctive
relief and obtain a temporary order restraining any threatened or further breach
as well as an equitable accounting of all profits or benefits arising out of
such violation.  Nothing in this Agreement shall be deemed to limit the
Company’s remedies at law or in equity for any breach by Executive of any of the
provisions of this Agreement, including Section 2, which may be pursued by or
available to the Company.

 

8

--------------------------------------------------------------------------------


 

9.             WAIVER; MODIFICATION.  Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times.  This Agreement shall not be
modified in any respect except by a writing executed by each party hereto.

 

10.           SEVERABILITY.  In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken.  All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect. 
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

 

[The Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

 

Date: February 7, 2012

 

 

 

 

 

 

IAC/INTERACTIVECORP

 

 

 

 

 

/s/ Gregg Winiarski

 

By:

Gregg Winiarski

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

/s/ Jeffrey W. Kip

 

JEFFREY W. KIP

 

--------------------------------------------------------------------------------
